DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 06/10/2021. 
Claims 1 and 14 have been amended.
Claims 2-4 and 15-17 were previously cancelled.
Claims 1, 5-14 and 18-28 are pending.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 and 05/21/2021 have been acknowledged and considered by the examiner.

Response to Arguments
Argument – The applicant argues, in regards to the 103 rejection of claims 1 and 14, that Yang does not disclose the limitation “wherein the at least one mobile application is incompatible with at least one of hardware, software, or protocol implemented by the head unit” (see applicant’s remarks; pages 9 and 10).
Response to argument – The applicant’s arguments have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Interpretation
Regarding claims 1, 6, 10, 13, 14, 19, 21, and 25-27, the claims recite alternative language, e.g. using the term “at least one of”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-14 and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Spaur et al. (U.S. 2005/0266879 A1) in view of Barrett et al. (U.S. 2015/0100633 A1), and further in view of Voto et al. (U.S. 2015/0089092 A1).
Regarding claims 1 and 14, Spaur teaches a removable device (CIS), adapted to and method to connect a mobile communication device (portable device) to a head unit of a vehicle (see Spaur; paragraphs 0045 and 0055; Spaur discloses a communication interface system, i.e. CIS, that is a plug and play unit for interconnecting between a portable device and vehicle electronics such as a head unit.  Further, the CIS includes a processor executing instructions in connection with the operations), the removable device comprising: 
a first communication module (interface) having a first transceiver and configured for bi-directional communication with the head unit (see Spaur; paragraphs 0012, 0045, 0048, 0057; Spaur discloses the CIS includes an many interfaces for communication, and one interface for communication to and from the head unit of the vehicle, such as, formatting instructions received from or delivered to the vehicle.  Such interfaces may include either hardware and software tools, or modules that provide the functions required by particular communication link 
a second communication module (interface) having a second transceiver and configured for bi-directional communication with the mobile communication device (see Spaur; paragraphs 0012, 0045, 0048, 0058-0060; Spaur discloses that the CIS includes another interface for communication to and from the portable device.  Such interfaces may include either hardware and software tools, or modules that provide the functions required by particular communication link technologies supported or enabled.  Since the CIS can both receive and transmit communication, then a transceiver is necessarily used); 
a memory unit storing an application programming interface (API) implementing at least a first protocol (various protocols) for the communication with the head unit via the first communication module (interface) and a second protocol (various protocols) for the communication with the mobile communication device (see Spaur; paragraphs 0056, 0057, 0059-0061, and Figure 3; Spaur discloses a memory storing data associated with the operation of the application and programs.  Further, the CIS includes various interfaces that incorporate various communication protocols.  The vehicle interface uses one protocol to communicate with the vehicle, i.e. head unit, and a wireless interface uses another protocol to communicate with the portable device.  And as such, there is necessarily a set of routines, tools and protocols, i.e. API, used in order to implement the various interfaces and communication protocols. In other words, an API would have to be used in order to allow the applications to communicate); and
a control unit (processor/controller) comprising at least one processing unit adapted to execute the API (see Spaur; paragraph 0055; Spaur discloses that the processor/controller of the CIS runs operating system software, application software and associated application services, as 
While Spaur discloses a control unit and first communication module where the CIS permits access to or control information and applications associated with the vehicle and a portable device, passing messages between the vehicle and portable device and formatting instructions between the head unit and the CIS (see Spaur; paragraphs 0045, 0048, 0055 and 0057), as discussed above, Spaur does not explicitly disclose wherein the control unit is configured to process control signals received from the head unit via the first communication module, by executing the API; wherein the processing of the control signals comprises conversion of the control signals between corresponding specifications of the head unit and the mobile communication device to produce converted control signals to control the least one mobile application stored on the mobile communication device; and wherein the control unit is further configured to transmit the converted control signals to the mobile communication device via the second communication module. 
In analogous art, Barrett discloses wherein the control unit is configured to process control signals received from the head unit via the first communication module, by executing the API (see Barrett; paragraphs 0014, 0015, 0025, 0043 and Figure 1 item 110; Barrett discloses receiving data signals at a multimedia module via a vehicle subsystem connection.  The multimedia module facilitates communication of data signals and information, as well as, activation of procedures and/or services between mobile devices and vehicle subsystems, such as in-vehicle infotainment and electronic control units.  The data signals format is defined by the execution of an application programming interface (API).  Further, the multimedia module causes the mobile device to render an information display on a user interface on the mobile The examiner notes this interpretation is supported by the Decision on Appeal; see page 5); and
wherein the processing of the control signals comprises conversion of the control signals between corresponding specifications of the head unit and the mobile communication device to produce converted control signals to control the least one mobile application stored on the mobile communication device (see Barrett; paragraphs 0025 and 0043; Barrett discloses the multimedia module can convert the data signals from a vehicle specific format to a mobile device data signal format.  This allows for mobile device applications executing on a mobile device to process signals from/to the vehicle subsystem.  Further, the control signals used to render the information display on the mobile device would have to also be converted to be understood by the mobile device. The examiner notes this interpretation is supported by the Decision on Appeal; see page 5); and
wherein the control unit is further configured to transmit the converted control signals to the mobile communication device via the second communication module (see Barrett; paragraphs 0025 and 0043; Barrett discloses that the multimedia module can securely and wirelessly, or via USB, transmit the converted data signals to the mobile device, further the control signals used to tell the mobile device to display the information indicative of the data signals would have to be transmitted as well).
One of ordinary skill in the art would have been motivated to combine Spaur and Barrett because they both disclose features of communication between a user’s portable device and a vehicle, and as such are within the same environment.

While Barrett discloses processing and transmitting control signals, as discussed above, the combination of Spaur and Barret does not explicitly disclose wherein the control signals include a first control signal for accessing at least one of a navigation function of at least one mobile application stored on the mobile communication device, a voice command function of the at least one mobile application stored on the mobile communication device, or a telephony function of the at least one mobile application stored on the mobile communication device, wherein the at least one mobile application is incompatible with at least one of hardware, software, or protocol implemented by the head unit. 
In analogous art, Voto discloses wherein the control signals include a first control signal for accessing at least one of a navigation function of at least one mobile application stored on the mobile communication device, a voice command function of the at least one mobile application stored on the mobile communication device, or a telephony function of the at least one mobile application stored on the mobile communication device, wherein the at least one mobile application is incompatible with at least one of hardware, software, or protocol implemented by the head unit (see Voto; paragraphs 0002, 0026 and 0028; Voto discloses a system, including a USB hub and bridge, renders a vehicle’s embedded USB host compatible with mobile consumer devices, as well as, rendering the mobile consumer device compatible with the vehicle’s embedded USB host.  For example, the head unit enables a phone on the consumer USB port by control signals”, the routing of the specific USB port the phone is attached to via the USB bridge.  The consumer device or the head unit may begin activating any number of supported services, i.e. “telephony function of at least one mobile application” since a consumer phone device is enabled.  The examiner notes that the “at least one mobile application is incompatible with at least one of hardware implemented by the head unit” since the USB bridge is needed to render the devices compatible). (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “at least one of telephony function…” and “incompatible with at least one of hardware…” alternatives).
One of ordinary skill in the art would have been motivated to combine Spaur, Barrett and Voto because they all disclose features of communication between a user’s portable device and a vehicle, and as such are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of control signals for mobile device applications as taught by Voto into the combined system of Spaur and Barrett in order to provide the benefit of efficiency by allowing the user to use the functionality of the applications provided by the data signals (see Barrett; paragraph 0040) through the control signals via the head unit (see Voto; paragraph 0028).
Regarding claims 5 and 18, Spaur, Barrett and Voto disclose all the limitations of claims 1 and 14, as discussed above, and further Spaur, Barrett and Voto clearly disclose wherein the control unit (processor/controller) is further configured to provide the at least one service to the head unit via the first communication module (interface) based on data received via the second communication (interface) module by executing the API (see Spaur; paragraphs 0012, 
Regarding claims 6 and 19, Spaur, Barrett and Voto disclose all the limitations of claims 1 and 14, as discussed above, and further Spaur, Barrett and Voto clearly disclose comprising at least one of: 
a decoding unit configured to decode data received from at least one of the mobile communication device and the head unit (see Spaur; paragraphs 0049, 0050 and 0183; Spaur discloses the access services can be utilized by different applications running on the vehicle.  Services may include digital or analog media players, for example. Since the services can run on different applications, the CSI would necessarily include an encoder/decoder.  But even further, Spaur discloses decoding MP3 formatted digital music from a device to play it in the vehicle); and 
an encoding unit configured to encode data to be transmitted to at least one of the head unit and the mobile communication device. 
(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “a decoding unit” alternative).
Regarding claims 7 and 20, Spaur, Barrett and Voto disclose all the limitations of claims 1 and 14, as discussed above, and further Spaur, Barrett and Voto clearly disclose an authentication unit configured to perform an authentication process with the head unit via the 
Regarding claims 8, Spaur, Barrett and Voto discloses all the limitations of claim 1, as discussed above, and further Spaur, Barrett and Voto clearly disclose wherein the first communication module (interface) comprises a first connector adapted (ports) to connect the removable device (CIS) with the head unit, and the second communication module (interface) comprises a second connector (ports) adapted to connect the removable device (CIS) with the mobile communication device (portable device) (see Spaur; paragraphs 0045 and 0046; Spaur discloses that various components are interconnected to the CIS via ports.  The various components including vehicle electronics, i.e. head unit, and the portable device).
Regarding claim 9, Spaur, Barrett and Voto disclose all the limitations of claim 1, as discussed above, and further Spaur, Barrett and Voto clearly disclose a power supply connector configured to receive power supplied by the vehicle (see Spaur; paragraphs 0049 and 0050; Spaur discloses provision of a connection framework process allows for devices interconnected to the CIS and receive services, example of a service is power/charging). 
Regarding claim 10, Spaur, Barrett and Voto disclose all the limitations of claim 1, as discussed above, and further Spaur, Barrett and Voto clearly disclose wherein the second communication module is further configured for communication with an auxiliary infotainment device that comprises a front-view camera, a rear-view camera, or a head-up display (see Barrett; paragraphs 0014, 0024; Barrett discloses a vehicle display and cameras of the in-vehicle infotainment subsystems) (The claim list features in the alternative. While the claim lists a 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 11, Spaur, Barrett and Voto disclose all the limitations of claim 1, as discussed above, and further Spaur, Barrett and Voto clearly disclose a third communication module (interface) configured for bi-directional communication of data with a wireless network (see Spaur; paragraphs 0057 and 0060; Spaur discloses that the CIS includes many communication interfaces for communicating between devices.  One interface may be a wireless interface).
Regarding claim 12, Spaur, Barrett and Voto disclose all the limitations of claim 1, as discussed above, and further Spaur, Barrett and Voto clearly disclose wherein data stored on the mobile communication device is accessed from the head unit via the removable device (see Barrett; paragraphs 0014, 0015, 0025 and 0027; Barrett discloses that data is accessed from the mobile device via the multimedia module.  For example, the multimedia module can source audio/video content to the in-vehicle infotainment subsystems from the mobile device).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 13, Spaur, Barrett and Voto disclose all the limitations of claim 8, as discussed above, and further Spaur, Barrett and Voto clearly disclose wherein the first connector is a Universal Serial Bus (USB) (see Barrett; paragraphs 0020, 0021, and 0025; Barrett discloses the connection with the vehicle’s subsystems via USB) or High-Definition Multimedia Interface (HDMI) connector. (The claim list features in the alternative. While the claim lists a number of USB” alternative).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 21, Spaur, Barrett and Voto disclose all the limitations of claim 14, as discussed above, and further Spaur, Barrett and Voto clearly disclose establishing a third connection between the removable device and an auxiliary infotainment device that comprises a front-view camera, a rear-view camera, or a head-up display (monitor) (see Spaur; paragraph 0045; Spaur discloses that the CIS may be connected to accessory devices, such as monitors).  (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “head-up display” alternative); and 
receiving data from the auxiliary infotainment device at the removable device (CIS) (see Spaur paragraphs 0045, 0049, 0050 and 0057; Spaur discloses that accessory devices, such as monitors, are interconnected to the CIS where service data is received between the applications of the devices connected.  Therefore, the CIS receives service data from the accessory device); and
transmitting data from the removable device (CIS) to the auxiliary infotainment device (see Spaur paragraphs 0045, 0049, 0050 and 0057; Spaur discloses that accessory devices, such as monitors, are interconnected to the CIS where service data is received between the applications of the devices connected.  Therefore, the CIS transmits service data from the accessory device).
Regarding claim 22, Spaur, Barrett and Voto discloses all the limitations of claim 14, as discussed above, and further Spaur, Barrett and Voto clearly disclose establishing a connection between the removable device and a wireless network for bi-directional communication of data (see Spaur; paragraphs 0057 and 0060; Spaur discloses that the CIS includes many communication interfaces for communicating between devices.  One interface may be a wireless interface).
Regarding claims 23 and 24, Spaur, Barrett and Voto discloses all the limitations of claims 1 and 14, as discussed above, and further Spaur, Barrett and Voto clearly disclose wherein the processing of the control signals comprises conversion of the control signals on an application layer (see Barrett; paragraphs 0025, 0032, 0034 and 0043; Barrett discloses converting the data signals over a network, where the network can include protocols such as VoIP and RTP.  Therefore, conversion on the application layer.  Further, control signals are used to render the information indicative of the data signals, and as such, the control signals would be converted so the mobile device understands them).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1 and 14.
Regarding claim 25, Spaur, Barrett and Voto discloses all the limitations of claim 1, as discussed above, and further Spaur, Barrett and Voto clearly disclose wherein at least one of the first communication module and the second communication module comprises a USB On-The-Go (USB OTG) controller (see Barrett; paragraph 0021; Barrett discloses the use of USB OTG between the multimedia module and the mobile device) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the second communication module” alternative).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 26, Spaur, Barrett and Voto discloses all the limitations of claim 14, as discussed above, and further Spaur, Barrett and Voto clearly disclose wherein at least one of the first communication module and the second communication module assumes a dual-role or a multi-role using a USB On-The-Go (USB OTG) controller (see Barrett; paragraph 0021; Barrett discloses the use of USB OTG between the multimedia module and the mobile device) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “second communication module” and “dual mode” alternatives).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 14.
Regarding claim 27, Spaur, Barrett and Voto discloses all the limitations of claim 1, as discussed above, and further Spaur, Barrett and Voto clearly disclose wherein media data includes at least one of music data, picture data or video data (see Voto; paragraph 0028; Voto discloses the consumer device or the head unit may begin activating any number of supported services such as data connections, streaming audio and streaming video to and from the vehicle via the USB Bridge).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 28, Spaur, Barrett and Voto discloses all the limitations of claim 1, as discussed above, and further Spaur, Barrett and Voto clearly disclose wherein the control signals are generated based on user inputs received via the head unit (see Voto; paragraph 0028; Voto discloses the consumer device or the head unit may begin activating any number of supported services such as data connections, streaming audio and streaming video to and from the vehicle via the USB Bridge.  As such, a user would input commands for the streamlining audio and video).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653.  The examiner can normally be reached on M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443